

 
 
EXHIBIT 10.1
 

MANAGEMENT AGREEMENT
 
AGREEMENT effective as of the 1st day of February, 2013, among CERES MANAGED
FUTURES LLC, a Delaware limited liability company (“CMF”), MANAGED FUTURES
PREMIER AVENTIS II L.P., a New York limited partnership (the “Partnership”) and
AVENTIS ASSET MANAGEMENT, LLC (formerly, Misfit Financial Group, LLC), a
California limited liability company (the “Advisor”).
 
W I T N E S S E T H:
 
WHEREAS, CMF is the general partner of Managed Futures Premier Aventis II L.P.,
a limited partnership organized for the purpose of speculative trading of
commodity interests, including futures contracts, options on futures contracts,
forward contracts and swaps and other over-the-counter instruments and
derivatives on U.S. and non-U.S. markets with the objective of achieving capital
appreciation, such trading to be conducted directly or through investment in MB
Master Fund L.P., a Delaware limited partnership (the “Master Fund”) of which
CMF is the general partner and Aventis Asset Management, LLC, is the advisor;
and
 
WHEREAS, the Limited Partnership Agreement establishing the Partnership (the
“Limited Partnership Agreement”) permits CMF to delegate to one or more
commodity trading advisors CMF’s authority to make trading decisions for the
Partnership; and
 
WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and
 
WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and
 
WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity interest trading activities during the term of this
Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1. DUTIES OF THE ADVISOR.  (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to the
Advisor from time to time by CMF in commodity interests, including commodity
futures contracts and options on futures contracts, excluding financial futures
contracts and options on financial futures contracts.  The Advisor may also
trade forward foreign currency contracts for hedging purposes.  The Advisor may
also engage in other swap transactions and derivatives transactions on behalf of
the Partnership with the prior approval of CMF.  All such trading on behalf of
the Partnership shall be in accordance with the trading strategies and trading
policies set forth in the Partnership’s Private Placement Offering Memorandum
and Disclosure Document to be dated on or about February 1, 2013, as
supplemented (the “Memorandum”), and as described in Appendix A, as applicable,
and as such trading policies may be changed from time to time upon receipt by
the Advisor of prior written notice of such change and pursuant to the trading
strategy selected by CMF to be utilized by the Advisor in managing the
Partnership’s assets.  CMF has initially selected the Advisor’s Aventis
Diversified Commodity Strategy (the “Program”) to manage the Partnership’s
assets allocated to it.  Any open positions or other investments at the time of
receipt of such notice of a change in trading policy shall not be deemed to
violate the changed policy and shall be closed or sold in the ordinary course of
trading.  The Advisor may not deviate from the trading policies set forth in the
Memorandum without the prior written consent of the Partnership given by
CMF.  The Advisor makes no representation or warranty that the trading to be
directed by it for the Partnership will be profitable or will not result in
losses.  CMF and the Advisor each acknowledge that the description of the
Advisor in the Memorandum is in draft form as of the time of the signing of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(b) CMF acknowledges receipt of the description of the Advisor’s Program,
attached hereto as Appendix A.  All trades made by the Advisor for the account
of the Partnership, whether directly or indirectly through the Master Fund,
shall be made through such commodity broker or brokers as CMF shall direct, and
the Advisor shall have no authority or responsibility for selecting or
supervising any such broker in connection with the execution, clearance or
confirmation of transactions for the Partnership or for the negotiation of
brokerage rates charged therefor.  However, the Advisor, with the prior written
permission (by original, fax copy or email copy) of CMF, may direct any and all
trades in commodity futures and options to a futures commission merchant or
independent floor broker it chooses for execution with instructions to give-up
the trades to the broker designated by CMF, provided that the futures commission
merchant or independent floor broker and any give-up or floor brokerage fees are
approved in advance by CMF.  All give-up or similar fees relating to the
foregoing shall be paid by the Partnership after all parties have executed the
relevant give-up agreements (by original, fax copy or email copy).
 
(c) The initial allocation of the Partnership’s assets to the Advisor will be
made to the Program.  In the event the Advisor wishes to use a trading system or
methodology other than or in addition to the system or methodology outlined in
Appendix A or the Memorandum, as applicable, in connection with its trading for
the Partnership, either in whole or in part, it may not do so unless the Advisor
gives CMF prior written notice of its intention to utilize such different
trading system or methodology and CMF consents thereto in writing.  In addition,
the Advisor will provide five days’ prior written notice to CMF of any change in
the trading system or methodology to be utilized for the Partnership which the
Advisor deems material.  If the Advisor deems such change in system or
methodology or in markets traded to be material, the changed system or
methodology or markets traded will not be utilized for the Partnership without
the prior written consent of CMF.  In addition, the Advisor will notify CMF of
any changes to the trading system or methodology that would require a change in
the description of the trading strategy or methods described in Appendix
A.  Further, the Advisor will provide the Partnership with a current list of all
commodity interests to be traded for the Partnership’s account and the Advisor
will not trade any additional commodity interests for such account without
providing notice thereof to CMF and receiving CMF’s written approval.  The
Advisor also agrees to provide CMF, on a monthly basis, with a written report of
the assets under the Advisor’s management together with all other matters deemed
by the Advisor to be material changes to its business not previously reported to
CMF.  The Advisor further agrees that it will convert foreign currency balances
(not required to margin positions denominated in a foreign currency) to U.S.
dollars no less frequently than monthly.  U.S. dollar equivalents in individual
foreign currencies of more than $100,000 will be converted to U.S. dollars
within one business day after such funds are no longer needed to margin foreign
positions.
 
 
 

--------------------------------------------------------------------------------

 
(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), member(s), manager(s), officers and employees, their
trading performance and general trading methods, its customer accounts (but not
the identities of or identifying information with respect to its customers) and
otherwise as are required in the reasonable judgment of CMF to be made in any
filings required by federal or state law or NFA rule or order.  Notwithstanding
Paragraphs 1(d) and 4(d) of this Agreement, the Advisor is not required to
disclose the actual trading results of proprietary accounts of the Advisor or
its principals unless CMF reasonably determines that such disclosure is required
in order to fulfill its fiduciary obligations to the Partnership or the
reporting, filing or other obligations imposed on it by federal or state law or
NFA rule or order.  The Partnership and CMF acknowledge that the trading advice
to be provided by the Advisor is a property right belonging to the Advisor and
that they will keep all such advice confidential.  Further, CMF agrees to treat
as confidential any results of proprietary accounts and/or proprietary
information with respect to the Advisor’s trading systems obtained from the
Advisor.
 
(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Paragraph 3(b)
hereof) as it shall determine in its absolute discretion.  The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Paragraph 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder; provided, however, that in the event CMF designates one
or more trading advisors for the Partnership other than the Advisor, CMF shall
amend the name of the Partnership to remove the word “Aventis” and notify its
limited partners of such name change.
 
(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among the trading advisors for the
Partnership as it deems appropriate.  CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month.  The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor.  CMF will use its best efforts to give two business days’ prior notice
to the Advisor of any reallocations or liquidations.
 
(g) The Advisor shall assume financial responsibility for any errors committed
or caused by it in transmitting orders for the purchase or sale of commodity
interests for the Partnership’s account including payment to the brokers of the
floor brokerage commissions, exchange, NFA fees, and other transaction charges
and give-up charges incurred by the brokers on such trades.  The Advisor’s
errors shall include, but not be limited to, inputting improper trading signals
or communicating incorrect orders to the commodity brokers.  The Advisor shall
have an affirmative obligation to promptly notify CMF in accordance with the
provisions of Paragraph 8(a)(iii) of any errors with respect to the account, and
the Advisor shall use its best efforts to identify and promptly notify CMF of
any order or trade which the Advisor reasonably believes was not executed in
accordance with its instructions to any broker utilized to execute orders for
the Partnership.
 
 
 

--------------------------------------------------------------------------------

 
2. INDEPENDENCE OF THE ADVISOR.  For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor.  The Advisor shall not be
responsible to the Partnership, CMF, any trading advisor or any limited partners
for any acts or omissions of any other trading advisor to the Partnership.
 
3. COMPENSATION.  (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable quarterly
equal to 20% of New Trading Profits (as such term is defined below) earned by
the Advisor for the Partnership and (ii) a monthly fee for professional
management services equal to 1/12 of 1.5% (1.5% per year) of the month-end Net
Assets of the Partnership allocated to the Advisor (computed monthly by
multiplying the Partnership’s Net Assets allocated to the Advisor as of the last
business day of each month by 1.5% and dividing the result thereof by 12).
 
(b) “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Limited Partnership Agreement to be dated on or about February 1, 2013, and
without regard to further amendments thereto, provided that in determining the
Net Assets of the Partnership on any date, no adjustment shall be made to
reflect any distributions, redemptions or incentive fees payable as of the date
of such determination.
 
(c) “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the quarter over Net Assets managed by the Advisor
at the end of the highest previous quarter, or Net Assets allocated to the
Advisor at the date trading commences by the Advisor for the Partnership,
whichever is higher, and as further adjusted to eliminate the effect on Net
Assets resulting from new capital contributions, redemptions, reallocations or
capital distributions, if any, made during the fiscal quarter decreased by
interest or other income, not directly related to trading activity, earned on
the Partnership’s assets during the fiscal quarter, whether the assets are held
separately or in margin accounts.  Ongoing expenses shall be attributed to the
Advisor based on the Advisor’s proportionate share of Net Assets.  Ongoing
expenses shall not include expenses of litigation not involving the activities
of the Advisor on behalf of the Partnership.  Ongoing expenses include offering
and organizational expenses of the Partnership.  No incentive fee shall be paid
to the Advisor until the end of the first full calendar quarter of the Advisor’s
trading for the Partnership, which fee shall be based on New Trading Profits (if
any) earned from the commencement of trading by the Advisor on behalf of the
Partnership through the end of the first full calendar quarter of such
trading.  Interest income earned, if any, will not be taken into account in
computing New Trading Profits earned by the Advisor.  If Net Assets allocated to
the Advisor are reduced due to redemptions, distributions or reallocations (net
of additions), there will be a corresponding proportional reduction in the
related loss carryforward amount that must be recouped before the Advisor is
eligible to receive another incentive fee.  For the avoidance of doubt, the
Advisor shall not be entitled to any incentive fee until it has recouped the
Partnership’s loss carryforward incurred prior to the date of this Agreement and
has earned New Trading Profits. The amount of such losses shall be provided to
the Advisor by CMF on or before February 15, 2013.
 
 
 

--------------------------------------------------------------------------------

 
(d) Quarterly incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable.  In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or a calendar month, as the case may
be, the quarterly incentive fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
management fee shall be prorated to the effective date of termination.  If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
consecutive business days, the monthly management fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.
 
(e) The provisions of this Paragraph 3 shall survive the termination of this
Agreement.
 
4. RIGHT TO ENGAGE IN OTHER ACTIVITIES.  (a) The services provided by the
Advisor hereunder are not to be deemed exclusive.  CMF on its own behalf and on
behalf of the Partnership acknowledges that, subject to the terms of this
Agreement, the Advisor and its officers, manager(s), employees and member(s) may
render advisory, consulting and management services to other clients and
accounts.  The Advisor and its officers, manager(s), employees and member(s)
shall be free to trade for their own accounts and to advise other investors and
manage other commodity accounts during the term of this Agreement and to use the
same information, computer programs and trading strategies, programs or formulas
which they obtain, produce or utilize in the performance of services to CMF for
the Partnership.  However, the Advisor represents, warrants and agrees that it
believes the rendering of such consulting, advisory and management services to
other accounts and entities will not require any material change in the
Advisor’s Program and will not affect the capacity of the Advisor to continue to
render services to CMF for the Partnership of the quality and nature
contemplated by this Agreement.
 
(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity interest positions with the positions
of any other person for purposes of applying CFTC- or exchange-imposed
speculative position limits, the Advisor agrees that it will promptly notify CMF
in writing if the Partnership’s positions are included in an aggregate amount
which exceeds the applicable speculative position limit.  The Advisor agrees
that, if its trading recommendations are altered because of the application of
any speculative position limits, it will not modify the trading instructions
with respect to the Partnership’s account in such manner as to affect the
Partnership substantially disproportionately as compared with the Advisor’s
other accounts.  The Advisor further represents, warrants and agrees that under
no circumstances will it knowingly or deliberately use trading strategies or
methods for the Partnership that are inferior to strategies or methods employed
for any other client or account and that it will not knowingly or deliberately
favor any client or account managed by it over any other client or account in
any manner, it being acknowledged, however, that different trading strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts which commence trading at different times, accounts which have
different portfolios or different fiscal years, accounts utilizing different
executing brokers and accounts with other differences, and that such differences
may cause divergent trading results.
 
 
 

--------------------------------------------------------------------------------

 
(c) It is acknowledged that the Advisor and/or its officers, employees,
manager(s) and member(s) presently act, and it is agreed that they may continue
to act, as advisor for other accounts managed by them, and may continue to
receive compensation with respect to services for such accounts in amounts which
may be more or less than the amounts received from the Partnership.
 
(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
performance of other accounts managed by the Advisor or its principals as shall
be reasonably requested by CMF.  The Advisor presently believes and represents
that existing speculative position limits will not materially adversely affect
its ability to manage the Partnership’s account given the potential size of the
Partnership’s account and the Advisor’s and its principals’ current accounts and
all proposed accounts for which they have contracted to act as trading advisor.
 
5. TERM.  (a) This Agreement shall continue in effect until June 30, 2013.  CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period.  After June 30, 2013, CMF may terminate this Agreement
at any month-end upon 30 days’ notice to the Advisor.  At any time during the
term of this Agreement, CMF may elect to immediately terminate this Agreement
upon 5 days’ notice to the Advisor if (i) the Net Asset Value per unit shall
decline as of the close of business on any day to $400 or less; (ii) the
Partnership’s aggregate net assets decline to less than $1,000,000; (iii) the
Net Assets allocated to the Advisor (adjusted for redemptions, distributions,
withdrawals or reallocations, if any) decline by 50% or more as of the end of a
trading day from such Net Assets’ previous highest value; (iv) limited partners
owning at least 50% of the outstanding units shall vote to require CMF to
terminate this Agreement; (v) the Advisor fails to comply with the terms of this
Agreement; (vi) CMF, in good faith, reasonably determines that the performance
of the Advisor has been such that CMF’s fiduciary duties to the Partnership
require CMF to terminate this Agreement; (vii) CMF reasonably believes that the
application of speculative position limits will substantially affect the
performance of the Partnership; or (viii) the Advisor fails to conform to the
trading policies set forth in the Limited Partnership Agreement or the
Memorandum, or the trading strategies set forth in Appendix A, as they may be
changed from time to time.  At any time during the term of this Agreement, CMF
may elect immediately to terminate this Agreement if (i) the Advisor merges,
consolidates with another entity, sells a substantial portion of its assets, or
becomes bankrupt or insolvent, (ii) Paul Kim dies, becomes incapacitated, leaves
the employ of the Advisor, ceases to control the Advisor or is otherwise not
managing the trading programs or systems of the Advisor, (iii) the Advisor’s
registration as a commodity trading advisor with the CFTC or its membership in
the NFA or any other regulatory authority, is terminated or suspended, or (iv)
CMF reasonably believes that the Advisor has or may contribute to any material
operational, business, or reputational risk to CMF or CMF’s affiliates.  This
Agreement will immediately terminate upon dissolution of the Partnership or upon
cessation of trading by the Partnership prior to dissolution.
 
 
 

--------------------------------------------------------------------------------

 
(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Memorandum are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2013; or (iii) in the event that CMF or the
Partnership fails to comply with the terms of this Agreement.  The Advisor may
immediately terminate this Agreement if CMF’s registration as a commodity pool
operator or its membership in the NFA is terminated or suspended.
 
(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Paragraph 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Paragraph 3 hereof.
 
6. INDEMNIFICATION.  (a) (i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subparagraph (a)(iii) of this
Paragraph 6, indemnify and hold harmless the Advisor against any loss,
liability, damage, cost, expense (including, without limitation, attorneys’ and
accountants’ fees), judgments and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, intentional misconduct, or a breach of
its fiduciary obligations to the Partnership as a commodity trading advisor,
unless and only to the extent that the court or administrative forum in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all circumstances of the case, the
Advisor is fairly and reasonably entitled to indemnity for such expenses which
such court or administrative forum shall deem proper; and further provided that
no indemnification shall be available from the Partnership if such
indemnification is prohibited by Section 16 of the Limited Partnership
Agreement.  The termination of any action, suit or proceeding by judgment, order
or settlement shall not, of itself, create a presumption that the Advisor did
not act in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Partnership.
 
(ii) Without limiting subparagraph (i) above, to the extent that the Advisor has
been successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in subparagraph (i) above, or in defense of any claim,
issue or matter therein, CMF shall indemnify the Advisor against the expenses
(including, without limitation, attorneys’ and accountants’ fees) actually and
reasonably incurred by it in connection therewith.
 
(iii) Any indemnification under subparagraph (i) above, unless ordered by a
court or administrative forum, shall be made by CMF only as authorized in the
specific case and only upon a determination by independent legal counsel in a
written opinion that such indemnification is proper in the circumstances because
the Advisor has met the applicable standard of conduct set forth in subparagraph
(i) above.  Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld.  The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.
 
 
 

--------------------------------------------------------------------------------

 
(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.
 
(v) As used in this Paragraph 6(a), the term “Advisor” shall include the
Advisor, its principals, officers, manager(s), member(s) and employees and the
term “CMF” shall include the Partnership.
 
(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, fine,
penalty, obligation, cost or expense (including, without limitation, attorneys’
and accountants’ fees, collection fees, court costs and other legal expenses),
judgments and awards and amounts paid in settlement reasonably incurred by them
(A) as a result of the breach of any representations and warranties or covenants
made by the Advisor in this Agreement (or any other breach of this Agreement),
or (B) as a result of any act or omission of the Advisor relating to the
Partnership if (i) there has been a final judicial or regulatory determination,
or a written opinion of an arbitrator pursuant to Paragraph 14 hereof, to the
effect that such acts or omissions violated the terms of this Agreement in any
material respect or involved negligence, bad faith, recklessness or intentional
misconduct on the part of the Advisor (except as otherwise provided in Paragraph
1(g)), or (ii) there has been a settlement of any action or proceeding with the
Advisor’s prior written consent.
 
(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, manager(s), member(s) or
employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.
 
(c) In the event that a person entitled to indemnification under this Paragraph
6 is made a party to an action, suit or proceeding alleging both matters for
which indemnification can be made hereunder and matters for which
indemnification may not be made hereunder, such person shall be indemnified only
for that portion of the loss, liability, damage, cost or expense incurred in
such action, suit or proceeding which relates to the matters for which
indemnification can be made.
 
(d) None of the indemnifications contained in this Paragraph 6 shall be
applicable with respect to default judgments, confessions of judgment or
settlements entered into by the party claiming indemnification without the prior
written consent, which shall not be unreasonably withheld, of the party
obligated to indemnify such party.
 
 
 

--------------------------------------------------------------------------------

 
(e) The provisions of this Paragraph 6 shall survive the termination of this
Agreement.
 
7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.
 
(a) The Advisor represents and warrants that:
 
(i) All references with respect to the Advisor and its principals and the
trading performance of any of them in materials provided by the Advisor to CMF,
including, without limitation, the description of the Program contained in
Appendix A is complete and accurate in all material respects and such
information does not contain any untrue statement of a material fact or omit to
state a material fact that is necessary to make such statements and information
not misleading.  All references to the Advisor in the Memorandum and any
supplemental materials (the “Supplemental Materials”) prepared by CMF will,
after review and approval by the Advisor, be accurate in all material respects
and will not contain any untrue statement of a material fact or omit to state a
material fact which is necessary to make the statements therein not misleading,
except that with respect to Table B and any other pro forma or hypothetical
performance information in the Memorandum or Supplemental Materials, if any,
this representation and warranty extends only to the underlying data made
available by the Advisor for the preparation thereof and not to any hypothetical
or pro forma adjustments made by CMF.  Subject to such exception, all references
to the Advisor and its principals in the Supplemental Materials will, after
review and approval of such references by the Advisor prior to the use of such
Supplemental Materials in connection with the offering of the Partnership’s
units, be accurate in all material respects.
 
(ii) After review and approval by the Advisor the information with respect to
the Advisor set forth in the actual performance tables in the Memorandum, if
any, will be based on all of the customer accounts managed on a discretionary
basis by the Advisor’s principals and/or the Advisor during the period covered
by such tables and required to be disclosed therein.  The Advisor has supplied
CMF with performance information of Aventis Diversified Commodity Fund, LLC,
formerly called the Misfit Barbarian Fund, LLC (the “Aventis Diversified Fund”),
a commodity pool that since its inception was traded pursuant to the Program,
except for the period from August 2008 to July 2011 when approximately between
2% and 25% of the Aventis Diversified Fund was allocated to another commodity
pool that was not traded pursuant to the Program.  The books and records of the
Aventis Diversified Fund have been audited on an annual basis by an independent
certified public accountant since its inception and through December 31,
2011.  The audit reports for such years have been provided to CMF.  The Advisor
will have the books and records of Aventis Diversified Fund, and any other
commodity pools operated by the Advisor, so audited no less frequently than
annually during the term of this Agreement, and shall provide the audit reports
for such years to CMF.  The representations and warranties set forth in this
Section 7(a)(ii) do not apply to any materials not provided by the Advisor to
CMF.
 
 
 

--------------------------------------------------------------------------------

 
(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with any such other registration and licensing requirements
as shall be necessary to enable it to perform its obligations hereunder, and
agrees to maintain and renew such registrations and licenses during the term of
this Agreement.
 
(iv) The Advisor is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of California and has full
limited liability company power and authority to enter into this Agreement and
to provide the services required of it hereunder.
 
(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.
 
(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.
 
(vii) At any time during the term of this Agreement that an offering memorandum
or prospectus relating to the units is required to be delivered in connection
with the offer and sale thereof, the Advisor agrees upon the request of CMF to
provide the Partnership with such information as shall be necessary so that, as
to the Advisor and its principals, such offering memorandum or prospectus is
accurate.
 
(b) CMF represents and warrants for itself and the Partnership that:
 
(i) The Memorandum (as from time to time amended or supplemented, which
amendment or supplement is approved by the Advisor as to descriptions, if any,
of itself and its actual performance) does not contain any untrue statement of a
material fact or omit to state a material fact which is necessary to make the
statements therein not misleading, except that the foregoing representation does
not apply to any statement or omission concerning the Advisor in the Memorandum,
if any, which is made in reliance upon, and in conformity with, information
furnished to CMF by or on behalf of the Advisor expressly for use in the
Memorandum (it being understood that the hypothetical and pro forma adjustments,
if any, in Table B were not furnished by the Advisor).
 
(ii) CMF is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.
 
(iii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.
 
(iv) This Agreement has been duly and validly authorized, executed and delivered
on CMF’s and the Partnership’s behalf and is a valid and binding agreement of
CMF and the Partnership enforceable in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 
(v) CMF will not, by acting as the general partner to the Partnership and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.
 
(vi) CMF is registered as a commodity pool operator and is a member of the NFA,
and it will maintain and renew such registration and membership during the term
of this Agreement.
 
(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.
 
(viii) The Partnership is a “qualified eligible person” as defined in Rule 4.7
under the Commodity Exchange Act.
 
8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.
 
(a) The Advisor agrees as follows:
 
(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.
 
(ii) The Advisor will promptly notify CMF of the commencement of any
investigation, suit, action or proceeding involving the Advisor or any of its
affiliates, officers, manager(s), employees, agents or representatives;
regardless of whether such investigation, suit, action or proceeding also
involves CMF.  The Advisor will provide CMF with copies of any correspondence
(including, but not limited to, any notice or correspondence regarding the
violation, or potential violation, of position limits) from or to the CFTC, NFA
or any commodity exchange in connection with an investigation or audit of the
Advisor’s business activities.
 
(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor.  The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (A) any error committed by the Advisor or its
principals or employees; (B) any trade which the Advisor believes was not
executed in accordance with its instructions; and (C) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.
 
(iv) The Advisor will maintain a net worth of not less than $1,000,000 during
the term of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
(v) The Advisor intends to use its best efforts to close out all futures
positions prior to any applicable delivery period, and will use its best efforts
to avoid causing the Partnership to take delivery of any commodity.
 
(b) CMF agrees for itself and the Partnership that:
 
(i) CMF and the Partnership will comply with all applicable laws, including
rules and regulations of the CFTC, NFA and/or the commodity exchange on which
any particular transaction is executed.
 
(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.
 
(iii) CMF will be responsible for compliance with the USA Patriot Act and
related anti-money-laundering regulations with respect to the Partnership and
its limited partners.
 
9. COMPLETE AGREEMENT.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.
 
10. ASSIGNMENT.  This Agreement may not be assigned by any party without the
express written consent of the other parties.
 
11. AMENDMENT.  This Agreement may not be amended except by the written consent
of the parties.
 
12. NOTICES.  All notices, demands or requests required to be made or delivered
under this Agreement shall be effective upon actual receipt and shall be made
either by electronic mail (email) copy or in writing and delivered personally or
by registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:
 
If to CMF or to the Partnership:
 
Ceres Managed Futures LLC
 
522 Fifth Avenue, 14th Floor
 
New York, New York 10036
 
Attention: Walter Davis
 
Email: walter.davis@morganstanley.com
 


 
 

--------------------------------------------------------------------------------

 
 


 


 
If to the Advisor:
 
Aventis Asset Management, LLC
 
959 South Coast Dr., Suite 415
 
Costa Mesa, CA 92626
 
Attention: Steve Hwang
 
Email: shwang@aventisasset.com
 
with a copy to:
 
David R. Allen, Attorney at Law
 
407 East Main Street
 
Murfreesboro, TN 37130
 
Attention: David R. Allen
 
Email: dralaw@mindspring.com
 
13. GOVERNING LAW.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
14. ARBITRATION.  The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of the National
Futures Association or, if the National Futures Association shall refuse
jurisdiction, then in accordance with the rules, then in effect, of the American
Arbitration Association; provided, however, that the power of the arbitrator
shall be limited to interpreting this Agreement as written and the arbitrator
shall state in writing his reasons for his award, and further provided, that any
such arbitration shall occur within the Borough of Manhattan in New York
City.  Judgment upon any award made by the arbitrator may be entered in any
court of competent jurisdiction.
 
15. NO THIRD PARTY BENEFICIARIES.  There are no third party beneficiaries to
this Agreement, except that certain persons not parties to this Agreement may
have rights under Paragraph 6 hereof.
 
16. COUNTERPARTS.  This Agreement may be executed in any number of counterparts,
including via facsimile, each of which is an original and all of which when
taken together evidence the same agreement.
 
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]
 

 
 

--------------------------------------------------------------------------------

 



PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION.  THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE.  CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.
 
IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.
 
 
CERES MANAGED FUTURES LLC

 
By: /s/ Walter Davis
   

 
 
Walter Davis

 
 
President and Director

 


 
 
MANAGED FUTURES PREMIER AVENTIS II L.P.

 
 
By: Ceres Managed Futures LLC

 
 
 (General Partner)

 


 
By: /s/ Walter Davis
   

 
 
Walter Davis

 
 
President and Director

 


 
AVENTIS ASSET MANAGEMENT, LLC

 
By: /s/ Renee Laird
   

 
 
Renee Laird

 
 
Chief Executive Officer

 

 
 

--------------------------------------------------------------------------------

 



APPENDIX A
 
The Aventis Diversified Commodity Strategy (the “Aventis Program”) has the
following characteristics:
 
·  
Ensemble of Three Sub-Programs: The Aventis Program is based on an ensemble of
three discretionary sub-programs: spreads, directional and short term trading.
This type of trading is based primarily on the fundamentals of the market; i.e.,
changes in supply or demand of a commodity. It will also include supply and
demand of the pit, i.e., discovery of over bought and over sold conditions.

 


 
·  
Spread Trading: Approximately 60% of trading activity will be based on calendar,
intra-market and inter-market spreads. Intramarket spreads are where one is
simultaneously long and short different delivery months of the same contract;
i.e., long April Live Cattle versus short June Live Cattle. Inter-market spreads
are where one is long one contract and simultaneously short a completely
different contract; i.e., long December Natural Gas and short December Crude
Oil.

 


 
·  
Directional Trading: Approximately 35% of the strategy is directional in nature
utilizing outright and spread positions.

 


 
·  
Short Term Trading: Approximately 5% of the strategy is involved in short term
trading.

 


 
·  
Markets Followed: The Aventis Program trades on behalf of the Partnership in the
following markets, among others: grains, currencies, energies, softs, meats and
metals.

 


 
·  
Risk Management. Effective risk management is also a crucial aspect of the
program. Account size, expectation, volatility of markets traded and the nature
of other positions taken are all factors in deciding whether to take a position
and determining the amount of equity committed to that position.

 
Please note that the percentage of assets allocated to the three discretionary
sub-programs (spreads, directional and short term trading) will be made pursuant
to the Advisor’s sole discretion and not in order to maintain any constant
percentage allocation among the different sub-programs. As a result, the amount
of assets allocated to each sub program--both on a dollar amount and percentage
basis--will vary greatly over the life of an account.
 
Trading decisions may require the exercise of judgment by the Advisor.
Therefore, successful trading may depend on the Advisor’s trading ability,
knowledge and judgment. The Advisor will exercise its judgment and discretion in
interpreting the data generated by its program, including selecting the markets
which will be followed and actively traded. In addition, the Advisor will
determine the method by which orders are placed, the types of orders that are to
be placed, the overall leverage for the portfolio, and, when applicable, the
time at which orders are placed with, and executed by, a broker.
 
The trading program to be followed by the Advisor does not assure successful
trading. Investment decisions made in accordance with the program will be based
on an assessment of available market information. However, because of the large
quantity of information at hand, the number of available facts that may be
overlooked and the variables that may shift, any investment decision must, in
the final analysis, be based on the judgment of the Advisor.
 
 
 

--------------------------------------------------------------------------------

 
The decision by the Advisor not to trade certain markets or not to make certain
trades may result at times in missing price moves and hence profits of great
magnitude, which other trading Advisors who are willing to trade these markets
may be able to capture. The Advisor's approach is dependent in part on the
existence of certain technical or fundamental indicators. There have been
periods in the past when there were no such market indicators, and those periods
may recur.
 
The Advisor believes that the development of a trading strategy is a continual
process. As a result of further analysis and research, changes have been made
from time to time in the specific manner in which the Aventis Program evaluates
price movements in various markets, and it is likely that similar revisions will
be made in the future. As a result of such modifications, the program that may
be used by the Advisor in the future will differ from that used by the Advisor
in the past and might differ from that presently being used.
 
The Aventis Program is a proprietary and confidential program, and the foregoing
description is, of necessity, general and is not intended to be exhaustive.
Consequently, you will not be able to determine the full details of the program,
or whether the program is being followed. There can be no assurance that any
trading strategy of the Advisor will produce profitable results or will not
result in losses.
 


 

 
 
